DETAILED ACTION
1.	This final Office action is in response to the applicant’s amendment and remarks filed on 08/16/2022. Claims 35, 46 and 56 are amended. Therefore, claims 1-64 are pending.

Response to Arguments
Claim Rejections under 35 USC 251 - Defective Reissue Oath or Declaration
2.	In the last Office action claims 1-64 were rejected as being based upon a defective reissue oath/declaration under 35 U.S.C. 251 (Non-final Office action p. 4) Applicant filed a new declaration. The error statement reads as following, 
“Applicant believes that the original patent to be partly inoperative or invalid by reason of the patentee claiming less than patentee had a right to claim in the patent. Patentee seeks to correct the error by removing the limitation "determining, based on configurations set by the virtual meeting room owner, whether to connect the attendee to the virtual waiting room," in claim 1 and in claims 16 and 21. Without correcting error as described above, claims 1, 16 and 21 were unduly narrower.” (Id.)

 	The error statement correctly identifies the error in the claims. In claim 1, determination is made based on the configurations set by the virtual room owner to connect the attendee to the virtual waiting room, which is different from claim 35 that requires the virtual waiting room configuration option is provided to place the participant in the virtual waiting room. There error statement further identifies how the error renders the original patent wholly or partly inoperative1.    
Thus, the rejection of claims 1-64 as being based upon a defective reissue oath/declaration is hereby withdrawn in view of Applicant’s filing the new declaration. 

Objection to the Amendment – 37 CFR 1.173(c )
3.	In the last Office action, the examiner indicated that the amendment field on 09/23/2020 do not comply with 37 CFR 1.173 (c), which sets forth the manner of making amendment in reissue application. The objection to the amendment is hereby withdrawn in view of Applicant’s providing several claim Tables, mapping every claim limitation against their support in the specification of the ‘257 patent. (Remarks at pp. 18-31 the claim Tables, and pp. 33-34 “Specification Support for Claim Amendment”)

112 sixth Paragraph - Claim Construction
4.	In the last Office action, the Examiner determined that claims 16-20, 26-30, and 46-55 contain functional limitations of means or means-type language that invoke interpretation under 35 U.S.C. $112 (sixth Paragraph). (non-final Office action, pp. 5-16)  
	With respect to apparatus claims 16, 20-26, and the corresponding structure that perform functions in the claims, the Examiner determined that the specification provide sufficient written description support for the corresponding structure for perform the functions. (non final Office action, pp. 10-12)     
	With respect to apparatus claims 46-55, claims were rejected under 35 U.S.C. 112 (b) for being indefinite (Id., at p. 17), and rejected under 35 U.S.C. 112 (a) for lack of written description support in the specification, for the reason that the specification does not provide sufficient written description support for the corresponding structure and/or algorithm that perform the functions in apparatus claims 46-55. (non final Office action, pp. 10-12) 
Applicant in his response, provided written description support in the form of Tables mapping the limitations of the claims, against written description support in the specification for the structure that perform the functions in the apparatus claims 46-55. (Remarks at 18-33) The Examiner agrees with the Applicant explanation and the written description support provided in the specification. Therefore, the rejection of claims under 35 USC 112(b) (or Pre-AIA  second paragraph), and the rejection of claims under 35 USC 112(a) (or Pre-AIA  first paragraph) for claims 46-55 are hereby withdrawn. 

Claim Rejection – 35 USC 112 (b) 
5.	In the last Office action, claim 35 were rejected as being indefinite under 35 USC 112(b).  In particular, claim 35 was rejected, for using the language “may be”. The rejection of claim 35 is hereby withdrawn, in view of Applicant’s removing this phrase. 
	Claims 35 and 46 were rejected as being indefinite under 35 USC 112(b), for reciting “if the virtual room is enabled, attempting to determine a predetermines relationship between the meeting host and the prospective participant...” It was determined that, “attempt[ing]” is indefinite. Applicant in response amended claims 35 and 46, deleted the contingent phrase and reworded the claim language to read, “determining that the meeting host and the prospective participant have a predetermined relationship by matching information about the prospective participant…” The rejection of claims 35 and 46 are hereby withdrawn, in view of Applicant’s amending the claims, removing the word “attempting”, and rewording the claims to make it more definite. 
	Claims 46-55 were rejected as being indefinite under 35 USC 112(b), because it was determined that, the claims uses means type language that invoke 112 (f), and that the corresponding structure and/or algorithm (physical structure) to perform the functions were not described in the specification. As stated above, the rejection of claims 46-55 under 35 U.S.C. 112(b) (or Pre-AIA  second paragraph), is hereby withdrawn, in view of Applicants providing support for the corresponding structure to performing the functions in the claims. 

Claim Rejection – 35 USC 112 (a) 
6.	In the last Office action, claims 35-45 were rejected under 35 U.S.C. 112(a) for failing to comply with written description support. In particular, claims 35-45 were rejected because, it was determined that the specification does not have support for the sequence of steps (with all the “if” statements) recited in the claims. 
The rejection of claims 35-45 is hereby withdrawn, in view of Applicant’s providing support in the specification for the sequence of steps recited in claims. 
	Claims 46-55 were rejected under 35 U.S.C. 112(a) for lack of written description support in the specification for the structure and/or algorithm that perform the functions, as a result of the claim interpretation analysis under 35 U.S.C. 112(f). The rejection of claims 46-55 under 35 U.S.C. 112(a), is hereby withdrawn, in view of Applicants providing support in the specification for the corresponding structure and/or algorithm to performing the functions in claims 46-55.  
	Claims 56-64 were rejected under 35 U.S.C. 112(a) for lack of written description support in the specification for the sequence of the steps, and for the reason that the specification does not have support for “first virtual room”, and Second virtual room”, rather the specification is directed to only “virtual meeting room”, and “virtual waiting room.” Applicant amended the claim to add, “wherein the first virtual room is a virtual meeting room and the second virtual room is a virtual waiting room.” The rejection of claims 56-64 under 35 U.S.C. 112(a), is hereby withdrawn, in view of Applicant’s amendment to claim 56 and providing support in the specification for the steps in claims 56-64.  

Claim Rejection – 35 USC 251, Impermissible Recapture  
7.	In the last Office action, claims were rejected under 35 USC 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue application is based upon. (non-final Office action at pp. 24-33). The  surrendered generated limitations (“SGL”) were determined to be: SGL (1) “displaying a graphical user interface control with a first prompt to the virtual meeting room owner to open a virtual waiting room,” and SGL (2) “displaying a second prompt to the virtual meeting room owner  indicating that the attendee is in the virtual waiting room waiting for the start of the meeting, the second prompt further indicating the name and hierarchal relationship level of the attendee within the organization to enable the virtual meeting room owner to determine a length of time to keep the attendee waiting in the virtual waiting room.”   
	In view of Applicant’s amending claims 35, 46 and 56, restoring SGL (1), the rejection of claims as being improper recapture of the surrendered subject matter with respect to SGL (1) is hereby withdrawn. 
Applicant with respect to SGL (2) submits that, “[C]laims 35 and 46, though not identical, are quite similar in this regard because they recite “the second prompt further providing an identifier associated with the prospective participant to enable the meeting host to determine whether to admit the prospective participant to the virtual meeting room” and thus enabling a meeting host to determine if/when to admit a person to a virtual meeting room.” (Remarks at pp. 36-37)
The Examiner respectfully disagrees. The SGL (2) in claim 1 requires, “the second prompt further indicating the name and hierarchal relationship level of the attendee within the organization to enable the virtual meeting room owner to determine a length of time to keep the attendee waiting in the virtual waiting room.” The similar statement in the new claims requires, “the second prompt further providing an identifier associated with the prospective participant to enable the meeting host to determine whether to admit the prospective participant to the virtual meeting room as a meeting participant.” These two limitations are different. See for example, in claim 1, the name and hierarchal relationship level of the attendee in the organization is indicated by the second prompt, to enable the virtual meeting room owner to determine a length of time to keep the attendee waiting in the virtual waiting room, while in claim 35 an identifier associated by the participant is indicated by the second prompt to enable the host to determine whether to admit the participant to the virtual meeting room. The first statement is not even related to the second statement. (Emphasis added) Accordingly, the rejection of claims 35, 46 and 56 as being improper recapture of the surrendered subject matter with respect to SGL (2) is maintained.

Provisional Double Patenting Rejection.
8.	In the last Office action, claims 56-64 were provisionally rejected on the ground of non- statutory double patenting as being unpatentable over claims 79-84 of the co-pending application No. 17/032,439. Applicant in reply requests the Examiner to hold this requirement is abeyance until the application is otherwise in condition for allowance. (Remarks at 37) Since the application is not in condition for allowance, in the absence of a terminal disclaimer filed on the record, the non-statutory double patenting rejection is maintained.  
 
Claim Rejections - 35 USC § 103
9.	In the last Office action claims 35-55 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Wong in view of Arc. Applicant in reply submits the following,
	“The Office Action has applied the Wong and Archambault references as if the steps
following the initial “determining” step do not need to be performed. Applicant does not agree that is the proper interpretation of the claims as filed. Nevertheless, as indicated and explained above, the language “if the virtual waiting room is enabled” language has been removed from the claim. Applicant respectfully submits that the Office should give patentable weight to all of the steps/functions of claims 35 and 46, even to the extent these claims use conditional language with “if” or “when” clauses.”  (Remarks at 37)
	The Examiner disagrees with Applicant’s contention. The MPEP, as to how interpret a contingent method claim limitation states in part:
“[T]he broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” 

The MPEP further states: 
“The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.” 

(Id., 2111.04 (II.))  
	In the present situation and with respect to method claim 35, the Examiner acknowledges that the language “if the virtual waiting room is enabled” has been removed from the claim, however, this is not the only contingent limitation in the claim. For example claim 35 further recites, “if the prospective participant has a predetermined relationship with the meeting host, admitting the prospective participant to the virtual meeting room as a meeting participant,” and according to the MPEP, if this condition is satisfied, the rest of the steps in the claim do not needs to be performed. Thus., the rejection of claims 35-45 are maintained. 
	With respect to claim 46, the interpretation is different, since the claim is a system claim and the claimed structure must be present, regardless if the condition is met and the function is actually performed. As stated above in the claim interpretation analysis, the Examiner agrees with the Applicant that the specification provide support for the corresponding structure for performing the functions in claim 46 and therefore, the claim structure is present. Thus, the rejection of claim 46-55 is dropped. 

112 sixth Paragraph - Claim Construction
10.	During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP 2111.01 (II). Therefore, unless one of the exceptions applies below, Examiners will interpret the limitations of the claims using the broadest reasonable interpretation.
A. Lexicographic Definitions
A first exception to the prohibition of reading limitations from the specification into the claims is, when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following an independent review of the claims in view of the specification herein, it is determined that Patent Owner has not provided any lexicographic definitions, either express or implied, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, it is determined Applicant has not acted as their own lexicographer.
B. Claim Interpretation under 35 U.S.C. §112(6th)

A second exception to the prohibition of reading limitations from the specification into the claims is, when the claimed feature is written as a means-plus-function or a step-plus-function. See 35 U.S.C. §112(6th) and MPEP §2181 -2183. As noted in MPEP §2181, a three-prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:

(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that";

(C)   the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

The following is a quotation of 35 U.S.C. 112(f):
                                                                                                                              
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, 6th paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
The claim limitation is presumed to invoke 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, 6th paragraph when it explicitly uses the term "means" or "step" and includes functional language. That presumption is overcome when the limitation further includes the structure necessary to perform the recited function. TriMed, Inc. v. Stryker Corp., 514 F.3d 1256, 1259-60, 85 USPQ2d 1787, 1789 (Fed. Cir. 2008) ("Sufficient structure exists when the claim language specifies the exact structure that performs the function in question without need to resort to other portions of the specification or extrinsic evidence for an adequate understanding of the structure."); see also Altiris, Inc. v. Symantec Corp., 318 F.3d 1363, 1376, 65 USPQ2d 1865, 1874 (Fed. Cir. 2003).

It is determined that claims 16-20, 26- 30, and 46-55 contain functional limitations of means or means-type language that INVOKE interpretation under 35 U.S.C. §112 (sixth Paragraph). 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed functions, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph.
	It is determined that claim 16 recite:
Phrase (1): “a processor coupled to the network interface unit, and configured to receive a request from the attendee…; display a graphical user interface…; determine an identity of the attendee…; determine, based on configurations set…; automatically connect…; and display a second prompt… .”
Claims 17-20 and 26-30 adds more functionality to the functions performed by the processor in claim 16 as following: 
Claim 17 recite:
“wherein the processor is further configured to determine that …meeting room.”

Claim 18 recite:
“wherein the processor is configured to automatically open …meeting room.”

Claim 19 recite:
“wherein the processor is configured to receive from the virtual meeting  … room owner.”

Claim 20 recite:
“wherein the processor is configured to receive from the virtual meeting  … meeting room.”
Claim 26 recite:
“wherein the processor is further configured to: instantiate the virtual waiting room with a pool of resources.
Claim 27 recite:
“wherein the processor is further configured to: display to the one or more attendees in the virtual waiting room a message indicating that the virtual meeting room is not yet available.
Claim 28 recite:
“wherein the processor is further configured to: play to the one or more attendees in the virtual waiting room a video program.
Claim 29 recite:
“wherein the processor is further configured to: play to the one or more attendees a list of the attendees in the virtual waiting room.
Claim 30 recite:
“wherein the processor is further configured to: enable audio, video and content sharing interactions … in the virtual meeting room.
With respect to the Phrase (1), while the phrase does not recite ‘means for’ however, ‘means for’ type language is recited. It is noted that ‘processor configured to’ is a generic placeholder or nonce term equivalent to ‘means’. The MPEP with respect to the structure of ‘processor’ and/or ‘microprocessor’, microcontroller’ or the like, states in part:


“For a computer-implemented means-plus-function claim limitation invoking 35 U.S.C. 112(f)  the Federal Circuit has stated that "a microprocessor can serve as structure for a computer-implemented function only where the claimed function is ‘coextensive’ with a microprocessor itself." EON Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 622, citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011). "‘It is only in the rare circumstances where any general-purpose computer without any special programming can perform the function that an algorithm need not be disclosed.’" EON Corp., 785 F.3d at 621, quoting Ergo Licensing, LLC v. CareFusion 303, Inc., 673 F.3d 1361, 1365 (Fed. Cir. 2012). "‘[S]pecial programming’ includes any functionality that is not ‘coextensive’ with a microprocessor or general purpose computer." EON Corp., 785 F.3d at 623 (citations omitted). "Examples of such coextensive functions are ‘receiving’ data, ‘storing’ data, and ‘processing’ data—the only three functions on which the Katz court vacated the district court’s decision and remanded for the district court to determine whether disclosure of a microprocessor was sufficient." Id. at 622. Thus, "[a] microprocessor or general purpose computer lends sufficient structure only to basic functions of a microprocessor. All other computer-implemented functions require disclosure of an algorithm." (Id., MPEP 2181 (I.)(B.)) [Emphasis added]”

	In the present situation, while the ‘processor’ convey a particular structure for the simple specified functions in the MPEP, e.g., ‘receiving’ data, ‘storing’ data, and ‘processing’ data, however, to one of ordinary skill in the art considering the prior art of record, the phrase ‘processor’ alone does not denote particular structure either expressly or inherently for performing the functions in Phrase (1), because an off the shelf processor need to be programmed based on an algorithm. [Emphasis added] As such, Phrase (1) meet invocation prong (A) 
	Phrase (1) meet invocation prong (B) because there is a functional language recitation to ‘receive a request…,’ ‘display a graphical user interface…’, ‘determine…’ etc..	
Phrase (1) meets invocation Prong (C) because there is no structure recited in the limitation that performs the function.
	Thus the limitations in Phrase (1) invokes 112 (6th paragraph). 

Corresponding Structures:  
 	A review of the specification shows that the corresponding structure or material as described for performing the recited functions of phrases (1) are based on Figs. 1, 3 and 10, and their associated discussions. With respect to Phrase (1), according to the specification, server 20 which may take the form of an application running in a data center includes one or more processors 700, a network interface unit 710 and a memory 720. (see Fig. 10 and discussion at 10:38-47) The specification explains that, “[t]he processor 700 may be a microprocessor or microcontroller, or several instances of such devices. The specification generally explains that the memory 720 stores instructions for meeting room control software 730, which in turn includes instructions for virtual waiting room control software 740 and virtual waiting room configuration information 750 indicating default configurations as well as configurations set by a meeting room owner. When processor(s) 700 execute the meeting room control software 730, the processor(s) 700 perform the operations described above in connection with FIGS. 1-9D.” (Id., at 10:57-65) Thus, according to the specification, the processor 700 generally execute the meeting room control software 730 according to the flow charts in FIGS 1-9D, in specific FIGS 3, 5 and 6, and algorithm described in the specification in accordance with the elements of the flow charts, perform the functions described in claims 16, 17-20 and 26-30.
	For example, the processor 700 execute the meeting room control software 730 that at step 310, a request is received from an attendee to join a meeting in the virtual meeting room. (Id., at 7:4-23) At 320, the meeting server determines, based on configurations set by the virtual meeting room owner, whether to connect the attendee to a virtual waiting room. At 330, the server connects the attendee to the virtual waiting room in accordance with the configurations set by the virtual meeting room owner. If the attendee request to connect to the virtual meeting room/waiting room is denied, a notification would be presented to the attendee (e.g., “Your Request to Enter the Meeting Room is Denied.”) (Id.) 
	As to the second prompt limitation in the claim, according to the specification, the virtual room owner shown an indication that the[an] attendee is in the virtual waiting room. See for example the processor 700 execute the meeting room control software 730 that at step 300 the server at any time determines may indicates to the virtual meeting room owner that an attendee is in the virtual waiting room either at a time when a meeting is in progress in the virtual meeting room or when the virtual meeting room owner has not joined the meeting for other reasons. (Id., at 7, 4-13) It is also noted that according to the specification at 260 a notification is presented to the virtual meeting room owner that when a senior executive or the meeting room owner’s “boss” (with the indication of his hierarchy) has joined for the next meeting. (Id, at 6:51-62, and Fig. 4B) Although this portion is this step is explained at step 260 in Fig. 4B, the Examiner notes that this the step is available and can be implemented at any time after a request is made at step 310, describe above.   
	As to the limitation in claim 17 the claim add more functionality to the system in claim 16. According to the specification the processor 700 execute the meeting room control software 730 that determine the virtual meeting owner is in a meeting in progress. (Fig. 5 and 7:4-13)
	 As to the limitation in claim 18 the claim add more functionality to the system in claim 16. According to the specification the processor 700 execute the meeting room control software 730 to automatically open the virtual waiting room a predetermined of time prior to the start of the meeting, and connect the attendee to the virtual meeting room automatically. (Fig. 3 and at 5:26-34, and at 35-45)
As to the limitation in claim 19 the claim add more functionality to the system in claim 16. According to the specification the processor 700 execute the meeting room control software 730 that receives command (a button click 650) from the virtual meeting room owner to open an audio and video connection to the attendee in the virtual meeting room and allow an audio and video virtual connection with the attendee. (Fig. 9B and 9:41-48)
 As to the limitation in claim 20 the claim add more functionality to the system in claim 16. According to the specification the processor 700 execute the meeting room control software 730 to receives command (a button click 650) from the virtual meeting room owner to add the attendee who is in the virtual waiting room. (Fig. 9C and 9D and 9:49-55)

	It is determined that claim 46 recite:
Phrase (2): “a network interface configured to enable communications, in a video conference, between a meeting host participant via user devices; 
(phrase (3) a memory configured to store instructions and data to support the video conference; and 
(phrase(4) one or more processors coupled to the network interface and the memory, and configured to: receive a request…; if the virtual room is enabled … ; .”
Claims 47-50 adds more functionality to the functions performed by the one or more processors in claim 46.  
Claims 51-55 adds more functionality to the functions performed by the one or more processors in claim 46 as follows: 
Claim 51 recite:
“wherein the one or more processor are further configured to receive from the  …meeting participant.”

Claim 52 recite:
“wherein the one or more processor are configured to generate data for displaying  …virtual waiting room.”

Claim 53 recite:
“wherein the one or more processor are configured to generate data for displaying to … a list of all prospective participants in the virtual waiting room.” 

Claim 54 recite:
“wherein the one or more processor are configured to enable audio, video and … virtual waiting room.”
Claim 55 recite:
“wherein the one or more processor are configured to generate data for displaying to the meeting host a list of …virtual waiting room.”

	With respect to phrase (2), while the phrase does not recite ‘means for’ however, ‘means for’ type language is recited. It is noted that ‘network interface configured to’ is a generic placeholder or nonce term equivalent to ‘means’. However, to one of ordinary skill in the art considering the prior art of record, the phrase ‘network interface’ expressly denote a particular structure for performing the functions of establishing or enabling video communication between users. As such, Phrase (1) does not meet invocation prong (A).
	With respect to phrase (3), while the phrase does not recite ‘means for’ however, ‘means for’ type language is recited. It is noted that ‘a memory configured to’ is a generic placeholder or nonce term equivalent to ‘means’. However, to one of ordinary skill in the art considering the prior art of record, the phrase ‘a memory’ expressly denote a particular structure for performing the functions of storing instruction. The claim also recites ‘a memory configured to store instruction. As such, Phrase (3) does not meet invocation prong (A).
	With respect to the Phrase (4), while the phrase does not recite ‘means for’ however, ‘means for’ type language is recited. It is noted that ‘processor configured to’ is a generic placeholder or nonce term equivalent to ‘means’. As set forth above, while the ‘processor’ convey a particular structure for the simple specified functions in the MPEP, e.g., ‘receiving’ data, ‘storing’ data, and ‘processing’ data, however, to one of ordinary skill in the art considering the prior art of record, the phrase ‘processor’ alone does not denote particular structure either expressly or inherently for performing the functions in Phrase (4), because an off the shelf processor need to be programmed based on an algorithm. (See the above analysis)  As such, Phrase (4) meet invocation prong (A). 
	Phrase (4) meet invocation prong (B) because there is a functional language recitation to ‘receive a request…,’ ‘display a graphical user interface…’, ‘determine…’ etc..	
Phrase (4) meets invocation Prong (C) because there is no structure recited in the limitation that performs the function.
	Thus the limitations in Phrase (4) invokes 112 (6th paragraph). 

Corresponding Structures:
	The specification generally states that, server 20 which may take the form of an application running in a data center includes one or more processors 70, a network interface unit 710 and a memory 720. (see Fig. 10 and discussion at 10:38-47) The specification explains that,  “[t]he processor(s) 700 may be a microprocessor or microcontroller, or several instances of such devices. 
	When the processor(s) 700 execute the meeting room control software 730, the processor(s) 700 perform the operations described in connection with FIGS. 1-9D. For example, the structure and/or control software for establishing the virtual meeting room is described in the specification at 3:51-56 and 2:24-32. The virtual room configuration option software is described at 5:1-4, and the structure related to displaying a graphical user interface described at 5:9-15. The structure for performing the function of determining predetermined relationship between the meeting host and the prospective participant and the rest of that limitation is explained by the software described at 6:38-42. The software that when executed by the processor(s) 700 to perform the contingent limitation, if the prospective participant has a predetermined relationship and when does not have predetermined relationship and the rest is described at 7:13-19. The structure for displaying of the second prompt with the indications in the claim described at 8:60 to 9:5. The structure for contingent limitation that when the meeting host choose not to admit the participant to the virtual meeting room and allowing the meeting host to interact with the prospective participant in the virtual waiting room is described at 9:17-28 and FIGS. 9A-9D. 
As to dependent claims, the structure and/or algorithm that when executed perform the function in claim 47 described at 2:51-53, for performing the functions in claims 48 and 49, described at 4:7-15 and FIGS. 4B and 8, and for performing the function in claim 50 , described at 9:38-48 and FIG. 9B. The structure and/or algorithm for performing the function in claim 51, described at 5:64-65, for performing the function in claim 52, described at 7:31-36, for performing the function in claim 53, described at 7:60-64, for performing the function in claim 54, describe at 8:8-12, and finally the structure and/or algorithm that perform the function in claim 55, described at 7:65-66, and FIG. 7C. 

	Claim Rejections - 35 USC § 112
11.	New claim 56-64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 56 is rejected for the reason that the claim recites, “display a graphical user interface … to open the virtual waiting room.” The “virtual waiting room” does not have proper antecedent basis. Dependent claims 57-64 are rejected for being dependent on a rejected base claim.

Impermissible Recapture
12.	Claim 35-64 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. 
	For the reasons explained in the non-final Office action mailed 05/23/2022 (at pp. 24-33), and for the reasons in response to the applicant’s argument regarding impermissible recapture (See above), the rejection of claims as being improper recapture of the broadened subject matter is maintained.    

Double Patenting Rejection
13.	Claims 56-64 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 79-84 of co-pending Application No. 17/032,439.
Where claims in two or more applications filed by the same applicant or assignee are patentably indistinct, a complete examination should be made of the claims of each application and all appropriate rejections should be entered in each application, including rejections based upon prior art. The claims of each application may also be rejected on the grounds of "provisional" double patenting based on the claims of the other application whether or not any claims avoid the prior art. Where appropriate, the same prior art may be relied upon in each of the applications. See also MPEP § 804.01 and § 822.
	The following table maps elements of claim 56 of the ‘424 application with similar elements of claim 79 of the ‘439 application. 

Claim 56 of ‘424 appl. 

Claim 79 of ‘439 appl. 

(Preamble) A method for providing virtual rooms for audio and video-enabled online meetings comprising:

(Preamble) A method for conducting online video meetings comprising:
The same 
(a) establishing a first virtual room, the first virtual room associated with a meeting host, the first virtual room having been previously assigned to a meeting host for recurring use by the meeting host;


(a) establishing a first virtual room, the first virtual room associated with a meeting host and hosting a first virtual meeting including the meeting host and a first meeting participant;

Claim 80 of the ‘439 appl. covers the previously assigned to the meeting host for recurring part of claim 56 of ‘424 appl. 
(b) establishing a second virtual room, the second virtual room associated with the meeting host;

(b) establishing a second virtual room, the second virtual room associated with the meeting host;

Identical 
(c) receiving, during an online meeting in the first virtual room, a request from a prospective participant to join an online meeting with the meeting host; 

(c) receiving, during the first virtual meeting in the first virtual room, a request from a second meeting participant to join a meeting with the meeting host;

Prospective participant in claim 56 is broader that may cover a second meeting participant
(d) determining a relationship between the prospective participant and the meeting host based on an indication of the relationship between the prospective participant and the meeting host; 

(d) determining a relationship between the second meeting participant and the meeting host based on information associated with the second meeting participant;

Prospective participant in claim 56 is broader that may cover a second meeting participant
(e) determining, based on configurations set by the meeting host, whether to connect the prospective participant to the first virtual room or the second virtual room; 

(e) determining, based _on configurations set by the meeting host, whether to connect the second meeting participant to the first virtual room or the second virtual room;

Identical
(f) connecting the prospective participant to the second virtual room in accordance with the determination based on the configurations set by the meeting host and the relationship between the prospective participant and the meeting host; 

(f) connecting the second meeting participant to a second virtual meeting in the second virtual room in accordance with the determination based on the configurations set by the meeting host and the relationship between the meeting host and the second meeting participant;

Because the prospective participant may cover a second meeting participant, the two limitations are identical
(g) and displaying a prompt to the meeting host indicating that the prospective participant is in the second virtual room, the prompt further indicating an identifier associated with the prospective participant to enable the meeting host to determine whether to admit the prospective participant to the online meeting in the first virtual room.

(g) displaying a prompt to the meeting host indicating that the second meeting participant is in the second virtual room, the prompt further indicating an identifier associated with the second meeting participant; 

The two limitations are the same, except for enabling the meeting host to determine whether to admit the prospective participant to online meeting in the first virtual room.
(h)
(h) in response to a first instruction from the meeting host, moving the meeting host from the first virtual meeting in the first virtual room to a second virtual meeting in the second virtual room including the meeting host and the second meeting participant; and


(g) 
(i) in response to a second instruction from the meeting host, moving the meeting host from the second virtual meeting in the second virtual room to the first virtual meeting in the first virtual room.

Claim 60 in ‘424 appl. covers (i) in ‘439 appl.  
The method of claim 56, further comprising receiving from the meeting host a command to move the prospective participant from the second virtual room to the first virtual room as a meeting participant.

	
 	As seen from the above mapping chart, elements (a)-(f) from both claims are the same if not identical. As to limitation (g) in claim 56, the limitation provide the ability to the meeting host to move the meeting host and a prospective participant from one meeting room (e.g., the second meeting room) to another (e.g., the first meeting room), and that covers the limitation (h) in claim 79 of the ‘439 application.    
	As to claims 57-59 in the ‘424 application is identical to claims 81-83 in the ‘439 application respectively. Element of claim 60 of the ‘424 application is covered by element (i) in the ‘439 application. Claim 60 in the ‘424 application is identical to claim 83 in the ‘439 application.   
   	A rejection based on a nonstatutory type of double patenting can be avoided by filing a terminal disclaimer in the application or proceeding in which the rejection is made. In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Knohl, 386 F.2d 476, 155 USPQ 586 (CCPA 1967); and In re Griswold, 365 F.2d 834, 150 USPQ 804 (CCPA 1966). The use of a terminal disclaimer in overcoming a nonstatutory double patenting rejection is in the public interest because it encourages the disclosure of additional developments, the earlier filing of applications, and the earlier expiration of patents whereby the inventions covered become freely available to the public. In re Jentoft, 392 F.2d 633, 157 USPQ 363 (CCPA 1968); In re Eckel, 393 F.2d 848, 157 USPQ 415 (CCPA 1968); In re Braithwaite, 379 F.2d 594, 154 USPQ 29 (CCPA 1967). Note that a terminal disclaimer filed after the expiration of the reference patent is not effective to obviate a nonstatutory double patenting rejection. See Boehringer Ingelheim Int’l v. Barr Laboratories, 592 F.3d 1340, 93 USPQ2d 1417 (Fed. Cir. 2010). See also MPEP § 1490, subsection VI.A. A disclaimer filed in a reference patent that has an earlier expiration date and that disclaims the patentably indistinct claim(s) would have no impact on whether a nonstatutory double patenting rejection is proper in a patent that has, or an application for a patent that would have, a later expiration date. Eli Lilly & Co. v. Barr Labs., Inc., 251 F.3d 955, 967 n.5, 58 USPQ2d 1869, 1878 n.5 (Fed. Cir. 2001)("A patent owner cannot avoid double patenting by disclaiming the earlier patent.").

Claim Rejections - 35 USC § 103
14.	Claims 35-45 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Wong et al., US-2012001249 A1, hereafter “Wong” in view of Archambault et al., US-2006/0182249 A1, hereafter “Arc”.
	With respect to claim 35, the claim recite, “if the prospective participant has a predetermined relationship with the meeting host, admitting the prospective participant to the virtual room as a meeting participant.” Examiner notes that, if this limitation is met, the subsequent contingent limitation, i.e., “if the prospective participant does not have a predetermined relationship…” and steps following this subsequent contingent limitation need not to be performed, since the condition that a prospective participant has a predetermined relationship with the meeting host is met2. See the MPEP at 2111.04 (II.), regarding broadest reasonable interpretation of a method claim having contingent limitations discussed above. 

  	Based on the above, Wong teaches the following claim limitations; 
	A method for conducting a video conference comprising: 
See Wong teaches of a conferencing service having a conferencing module 114, that verifies participants' identity by video or audio data (such as participants' image or voice) transmitted from participants' client device 120 to the server 110. (Abs., and at [0029] and [0031]).
(a) providing resources to support a video conference whereby a meeting host can communicate with meeting participants via video and audio; 
	Wong teaches that an internal seminar is conducted by audio/video means. (Id., at [0039], and at [0053] teaches providing the resources related to audio/video capabilities.) 
 
(b) establishing a virtual meeting room associated with the meeting host; 
See Wong teaches that a conferencing module 114 enables a plurality of participants to get connected and log into a server 110 so as to attend a web conference. (Id., at [0029] and at [0030])

(c) providing a virtual waiting room configuration option to place the prospective participants in a virtual waiting room instead of the virtual meeting room; 
 
Wong fails to teach a virtual waiting room so that participants may be placed in a virtual waiting room instead of the virtual meeting room. However, Arc in the same filed of endeavor discloses a virtual waiting room for prospective participant to gain access to a meeting. (Id., Arc at [0014], and [0018], [0021], and [0022]) 
It would have been obvious for a person of ordinary skill in the art at the time the invention was made to incorporate the waiting room suggested by Arc into the conferencing service system of Wong for the reason that prospective participants be placed into a waiting room instead of joining the meeting, and to provide the host ability to identify the participant before granting him access to the meeting. A person of ordinary would have had ample motivation to do this modification, for the reason to give the host choice of granting or not granting access to a prospective attendee in the event that the attendee is not known or not welcome to the meeting.   
(d) receiving a request from a prospective participant to join a video conference in the virtual meeting room; 
See Arc teaches that at a server that manage meetings in a virtual meeting room on behalf of a virtual meeting room owner, teaches receiving a request from an attendee to join a meeting in the virtual meeting room (Arc at Fig. 2, element 218, and described at [0039]. 
(f) display a graphical user interface control with a first prompt to the meeting host to open the virtual waiting room;
See Arc, [0022] describes the ability for a presenter to grant access to users in the lobby to the ongoing meeting as the previous demonstration ends. 
(g) determining that the meeting host and the prospective participant have a predetermined relationship by matching information about the prospective participant against stored information about one or more prospective participants, wherein the stored information includes an identifier of one or more prospective participants, an indication of an organization associated with one or more prospective participants, or both; 
if the prospective participant has a predetermined relationship with the meeting host, admitting the prospective participant to the virtual meeting room as a meeting participant;
Wong teaches determining that the meeting host and the prospective participant have a predetermined relationship, wherein the stored information includes an identifier of one or more prospective participants to be accepted to the virtual meeting. See for example Wong teaches, the conferencing module 114 can simplify the hierarchical-tree structure for accepting the participant, and levels L1-L3 and integrate the originally vertical association according to the conference organizer's setting, for being accepted to the virtual room. See also Wong referring to FIG. 5, for example, the general manager (acting as the conference organizer or chairperson) A1 is positioned at the highest level L3, and each of department heads (acting as leaders) B1 and B2 at the intermediate level L2 has an upward vertical association with the general manager A1. (Wong at [0038]) 
As set forth above, the steps following this contingent limitation need not to be performed, if the condition that a prospective participant has a predetermined relationship with the meeting host is met3, and he is admitted to the virtual meeting room.
As to claim, 36, Wong teaches that the virtual meeting room has been previously assigned to the meeting host for recurring use by the meeting host. See Wong teaches that the conferencing module 114 provides the conference organizer (i.e., the chairperson, in most cases) with a plurality of conference rights for controlling the process of the conference, conference setting for recurring conference. (Wong at [0030] and [0031]. Having conference right allow him to have a meeting room for re-entry.
As to claims 37 and 38, as set forth above, the stored information about one or more prospective participants comprises an indication that the prospective participant is a member of the same organization as the meeting host, or allowed by the meeting host. See Wong at the hierarchical relationship is in accordance with the company’s organizational structure, and the hierarchical-tree structure for correlating conference participants is stored in an existing database (for example, a company's human resources database not shown) in advance. Alternatively, the hierarchical-tree structure is edited by the conference organizer and then stored in a database (not shown) of the server 110 for future access by the conferencing module 114. (Wong at [0033], and at [0034] teaching department that are affiliated with the organizer, and at [0039]) 
As to claims 39-44, the claims are directed to the contingent limitation after the first contingent limitation is met and for that reason the steps in those claims do not have to be performed.
As to claim 45, Wong teaches that the relationship between the prospective participant and the meeting host comprises a previously registered participant identity. For example Wong, teaches that the, each of the participants has his or her identity verified with his or her own passcode, so as to enhance the security of the conference, and that the passcode, the conferencing module 114 in other embodiments verifies participants' identity by video or audio data (such as participants' image or voice) transmitted from participants' said client device 120 to the server 110. (Wong at [0031])     
		
Allowable Subject Matter
15.	Claims 1-34 are allowable over the prior art of record. The following is the Examiner’s reasons for allowance. 
	The invention relates to computer-implemented methods, computer-readable media, and
computer systems for operation of virtual personal meeting rooms, and in particular directed to a server or other computing device manages meetings in a virtual meeting room on behalf of a virtual meeting room owner. A request is received from an attendee to join a meeting in the virtual meeting room. A determination is made, based on configurations set by the virtual meeting room owner, whether to connect the attendee to a virtual waiting room. The attendee is connected to the virtual waiting room in accordance with the configurations set by the virtual meeting room owner. (Id., Title, Abs., and at 2:24-32)
A close prior art of record is Archambault et al., (US-2006/0182249, hereinafter “Arc”) describing a meeting organizer that wants to schedule a meeting with a conferencing service schedules a meeting and requests the use of a meeting lobby for the scheduled meeting. In scheduling the meeting, the meeting organizer establishes privileged information (meeting identifier and password) to enable a presenter to enter and conduct the meeting. (Id., at ¶ [0015]) 
Arc discloses placing an attendee into a waiting room based on configuration on the server set by the presenter (See Fig. 2, step 204 and at ¶ [0028]) Arc also discloses that the presenter is notified by a host component the presence of a visitor in the lobby (waiting room) (Fog. 2, step 208 and at ¶ [0040]) 
While Arc fails to teach determining an identity of the visitor, where in the identity of the visitor includes a hierarchical relationship level of the visitor with an organization, and connecting the visitor to the virtual waiting room and in accordance with the identity of the attendee, a second close prior art of record Wong (US-2012/0011249, hereinafter “Wong”) in the same filed of endeavor teaches the determining an identity of the attendee, wherein the identity of the attendee include a hierarchical relationship level of the attendee within an organization. (Id., Fig. 5 and at ¶ [0038]) However, the combination of Arc and Wong fails to teach the limitation, that the meeting room owner is prompted with the ability to open a virtual waiting room for participants attempting to connect to the virtual meeting room and that, Archambault and Wong fail to disclose that the meeting room owner receives a second prompt with the name and hierarchal relationship level of the attendees in the virtual waiting room.  
As such, prior art of record fails to teach or suggest the feature of “displaying a graphical user interface control with a first prompt to the virtual meeting room owner to open a virtual waiting room;” and “displaying a second prompt to the virtual meeting room owner indicating that the attendee is in the virtual waiting room waiting for the start of the meeting, the second prompt further indicating the name and hierarchal relationship level of the attendee within the organization to enable the virtual meeting room owner to determine a length of time to keep the attendee waiting in the virtual waiting room,” as recited in claim 1. 
Claim 16 is an apparatus claim and recite a network interface unit for providing network communication with user devices of attendee of a virtual meeting and a processor coupled to the network interface unit. The prior art of record fails to teach a network interface unit and processor capable of performing the functions similar to the underlined functions recited above in the method claim 1. 
Claim 21 is directed to a computer readable storage media storing instructions that when executed by a processor perform the functions similar to the functions recited in claim 1. The prior art of record fails to teach a computer readable storage media storing instructions that when executed by a processor perform the functions similar to the underlined functions recited in method claim 1.
Dependent claims 2-15, 17-20 and 22-34 would be allowable for the reason that they depend on allowable base claims 1, 16 and 21 respectively.  Claims 46-55 and 56-64 would be allowable if applicant overcome the rejection of claims under 35 USC 251, impermissible recapture, and the rejection of claim 56 under 35 USC 112 second paragraph.
	Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”

Conclusion
16.	The applicant’s amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  The applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Majid Banankhah, whose telephone number is 571-272-3770.  If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Hetul Patel, is reachable at 571-272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  For questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Signed:
/MAJID A BANANKHAH/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        


Conferee: 

/Ovidio Escalante/
Primary Examiner, Art Unit 3992

/HETUL B PATEL/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner also notes that the error in the new oath/declaration filed in this reissue application is different from the error in the divisional application 17/032,439, therefore, there is no need to explain that the error is corrected in a different way.  
        2 See, Ex parte RANDAL C. SCHULHAUSER v. HUYNH, Appeal 2013-007847.  
        3 See, Ex parte RANDAL C. SCHULHAUSER v. HUYNH, Appeal 2013-007847.